      Case 1:20-cv-01480-JPO-SDA Document 23 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MSP Recovery Claims, Series LLC,                                          6/25/2020

                               Plaintiff,
                                                              1:20-cv-01480 (JPO) (SDA)
                   -against-
                                                              ORDER
 1199SEIU Benefit and Pension Funds,

                               Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). (ECF No. 22.) All non-dispositive pretrial

motions and applications, including those related to scheduling and discovery, must be made to

Judge Aaron and in compliance with this Court’s Individual Practices, available on the Court’s

website at http://nysd.uscourts.gov/judge/Aaron.

       The parties are directed to file a joint letter regarding the status of discovery on August

25, 2020.

SO ORDERED.

DATED:        New York, New York
              June 25, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
